Citation Nr: 0837330	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-03 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling. 

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in July 2003 
and April 2006, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

By way of the July 2003 rating action, the RO, in part, 
assigned a 10 percent evaluation to the service-connected 
left knee disability, effective March 31, 2003, the date of 
the RO's receipt of the veteran's claim for increase for said 
disability.  By that same rating action, the RO continued a 
noncompensable evaluation assigned to service-connected right 
knee disability and denied entitlement to service connection 
for PTSD.  The veteran timely appealed the RO's July 2003 
rating action to the Board.  

By way of the April 2006 rating action, the RO, in part, 
denied entitlement to TDIU.  With respect to the veteran's 
claim of entitlement to TDIU, the Board construes the 
veteran's statement to the Honorable Lindsey Graham, received 
by the RO in March 2007 as a timely substantive appeal with 
respect to said issue.  

Through a June 2004 rating action, the RO assigned a 
temporary 100 percent evaluation from December 5, 2003 to 
January 31, 2004, based on the need for convalescence 
following right knee surgery.  Thereafter, the right knee 
disability rating returned to its noncompensable evaluation.  

In an August 2004 rating action, the RO assigned a 10 percent 
rating to the service-connected right knee, effective July 
27, 2004, the date of a VA examination report, reflecting an 
increase in severity of the service-connected right knee 
disability.  

By a March 2005 rating action, the RO assigned an earlier 
effective date of March 31, 2003, for the 10 percent 
disability rating assigned to service-connected right knee 
disability.  

In a January 2007 rating action, the RO assigned a temporary 
100 percent evaluation from  December 21, 2005 to April 30, 
2006 based on the need for convalescence following right knee 
surgery.  Thereafter, the disability rating reverted to a 10 
percent evaluation.

Also developed for appellate review were the issues of 
entitlement to service connection for low back disability and 
whether new and material evidence had been received to reopen 
a previously denied claim for right shoulder disability.  As 
the RO granted service connection for the aforementioned 
disabilities during the pendency of the appeal, these issues 
are no longer in appellate status.  
See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

The issues of entitlement to increased evaluations for right 
and left knee disabilities, currently evaluated as 10 percent 
disabling, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no diagnosis of PTSD linked to a confirmed in-
service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).


        REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 38 C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

By way of a June 2004 pre-rating notice letter, and ADD post-
rating notice letters, the RO advised the appellant of VA's 
responsibilities to notify and assist the appellant in his 
claim for service connection for back disabiltiy.  Moreover, 
both letters specified what was required to prove a claim for 
service connection; the RO explained the information and/or 
evidence required from him, including medical evidence 
showing a current disability, as well as evidence that the 
currently claimed condition existed from military service to 
the present time, or evidence that the veteran's current 
condition was incurred in or aggravated by the veteran's 
active military service; and a relationship between the 
current condition and service.    After, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim for service 
connection for back disability, and has been afforded ample 
opportunity to submit such information and evidence.
The Board also finds that the June 2004 and ADD letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In both letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, or records from other Federal 
agencies, and requested that the veteran identify and provide 
the necessary releases for any medical providers from whom he 
wanted the RO to obtain and consider evidence.  In the April 
2003 and August 2005 notice letters the RO also specified 
that they would obtain any private medical records for which 
sufficient information and authorization was furnished, and 
that the RO would also obtain any pertinent VA records if the 
veteran identified the date(s) and place(s) of treatment. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the rating action on appeal.  The Board 
finds that, with respect to this matter, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
veteran has been notified of what is needed to substantiate 
his claim, and afforded several opportunities to present 
information and/or evidence in support of the claim, which he 
has done.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims files and considered in evaluating the claim on 
appeal.  After the most recent RO notice letter in ADD 
(which, substantially completed VA's notice requirements) the 
RO gave the veteran further opportunities to furnish 
information and/or evidence pertinent to the claim on appeal.

Hence, in light of all that has been done to notify the 
veteran with regard to his claim, the Board finds that any 
failure on VA's part in not completely fulfilling the VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  See ATD Corp., 159 F.3d at 549; Cf. 
38 C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, in a ADD letter, VA informed the 
veteran of the Dingess elements.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the veteran's claim for service 
connection for PTSD.  The RO has obtained the veteran's 
service medical records, VA and private medical records, 
along with a Social Security Administration decision and 
supporting medical evidence.  The Board also points out that 
the veteran has been given opportunities to submit evidence 
to support his claim.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that need to be obtained.  Indeed, on a Mach 2006 VCAA Notice 
Response Form, the veteran specifically reported that he did 
not have any additional evidence to submit in support of his 
service connection claim.  The record also presents no basis 
for further developing the record to create any additional 
evidence to be considered in connection with the claim.  

The Board has considered whether or not an examination is 
necessary to adjudicate the PTSD matter.  VA did not provide 
the veteran with an examination in connection with his claim 
for service connection for PTSD; however, the Board finds 
that an examination was not necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2007).   In this matter there is no medical 
evidence of psychiatric problems much less evidence of a 
diagnosis of PTSD.  While the veteran asserts that he was 
present during a stressful event during service, the file 
contains no "competent evidence of a current disability or 
persistent or recurrent symptoms of a disability", and no 
"indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability".  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.


II.  Analysis

The veteran asserts that he currently has PTSD from being in 
a hurricane while stationed aboard the USS DEWEY (DDG-45) 
during military service.  (See, October 2008 written 
argument, submitted by the veteran's representative, page 
(pg.) 4).  

The veteran has not asserted (and the records do not show) 
that the veteran engaged in combat.  Service medical records, 
to include an April 1979 service discharge examination 
report, are entirely devoid of any subjective complaints or 
clinical findings relating to any psychiatric pathology.  At 
discharge, the veteran was found to have been psychiatrically 
"normal."  

Voluminous VA and private and Social Security Administration 
decision and treatment records, dating from February 1990 to 
October 2007, reflect no complaints, treatment or diagnosis 
of any psychiatric disability, to include PTSD.

The veteran asserts that he has PTSD due to being in a 
hurricane while stationed aboard the USS DEWEY (DDG-45) 
during military service.  Medical records simply do not show 
that the veteran has ever been diagnosed with PTSD.  The 
brief statements of the veteran and his representative as to 
his medical diagnosis and/or causation in this matter are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran's statements, standing on their own, 
are not sufficient to establish a diagnosis of PTSD.  The 
veteran has presented no medical opinion supporting his 
claim.  His assertions have been considered, but since the 
veteran has no medical training, such statements are not 
probative in the matter of medical diagnosis or causation.

In the absence of competent medical evidence showing that the 
veteran presently has a medical diagnosis of PTSD, there is 
no basis for the grant of service connection for such 
disability.  A medical diagnosis of a current disability is 
the cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). In Brammer, it was 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where disability 
is present. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  The veteran does not currently 
have a diagnosis of PTSD, nor has he submitted any evidence 
to show that he has ever been diagnosed with such a 
condition.  The Court has held that there can be no valid 
claim without proof of a present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
evidence is against the claim for service connection for 
PTSD, and it must be denied.


ORDER

Service connection for PTSD is denied. 


REMAND

A determination has been made that additional evidentiary 
development is necessary with respect to the veteran's 
increased evaluation claims currently on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described herein below.

The veteran contends that his service-connected right and 
left knee disabilities are more severely disabling than 
reflected by the currently assigned 10 percent disability 
evaluations.  

While the veteran underwent VA examination of the knees in 
October 2007, the veteran and his representative assert that 
the examination was inadequate and that a new examination is 
warranted.  Specifically, they point out that the claims file 
was not present for review during the examination, and that 
the examination was performed by a nurse practitioner rather 
than by a physician.  In an October 2008, Informal Hearing 
Presentation, the veteran's representative argued that the 
October 2007 nurse practitioner was not an appropriate 
specialist qualified to conduct the orthopedic examination 
because she was not an "orthopedic specialist or medical 
doctor."  (See, October 2008 Informal Hearing Presentation, 
pg. 3).

In light of the questions regarding the adequacy of the most 
recent examination, a new examination is in order.  Prior to 
any examination, all outstanding records of pertinent medical 
treatment should be obtained and added to the record.

In addition, in a statement to the Honorable Lindsey O. 
Graham, received by the RO in March 2007, the veteran 
indicated that he was a participant in VA's Vocational 
Rehabilitation program in Columbia, South Carolina.  His 
vocational rehabilitation folder, however, has not been 
associated with the claims files.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). Accordingly, the RO/AMC must obtain these 
records.

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his increased rating claims being remanded below, 
and therefore, the TDIU claim is inextricably intertwined 
with the increased ratings claims.  Thus, the appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any outstanding records of 
pertinent medical treatment as well as 
the VA vocational rehabilitation folder 
pertaining to the veteran.  This would 
include any application made by the 
veteran, testing, and any notice of a 
decision regarding that application.

2.  The veteran should be afforded an 
additional orthopedic examination to 
determine the nature and extent of his 
service- connected right and left knee 
disabilities.  The claims files must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain 
from the veteran his detailed clinical 
history.  All pertinent pathology with 
respect to the right and left knees 
found on examination should be noted in 
the report of the evaluation. 
    
The examiner is specifically requested 
to comment on the following:  the range 
of motion for the right and left knees, 
including the degree of motion that is 
limited by pain, if any; whether 
disability in either knee causes 
instability, and if so, to what degree; 
whether arthritis of the right and left 
knees is manifested by X- ray findings; 
and whether there are objective 
findings of swelling, tenderness, or 
crepitus in either or both knees.

In addition, after reviewing the 
veteran's complaints and medical 
history, the orthopedic examiner should 
render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the appellant 
experiences functional impairments, 
such as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups of the right and left 
knees and should equate such problems 
to the rating criteria. (In other 
words, functional losses due to pain, 
etc. may result in disability 
tantamount to that contemplated by the 
criteria for a higher rating.  If so, 
the examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rationale for all opinions 
should be explained in detail.

3.  After completion of the above and 
any additional development of the 
evidence that the RO may deem 
necessary, the RO should review the 
record and readjudicate the issues of 
entitlement to increased evaluations 
for right and left knee disabilities, 
currently evaluated as 10 percent 
disabling, and TDIU.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of 
the case and afforded the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue. The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board, however,  takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
increased rating claims, including reporting for any 
scheduled VA examination, is both critical and appreciated.  
The appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655 (2007).

	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


